REASONS FOR ALLOWANCE
This office action is in response to Applicant’s submission filed on 7/8/2022. Claims 1, 5 – 7, 9, 13 – 16, and 20 have been examined per continued examination procedure. The reasons for allowance and the Examiner’s Amendment set forth in the Notice of Allowance dated May 16, 2022, remain applicable.


Continued Examination Under 37 CFR 1.114
A request for continued examination (herein “RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the Notice of Allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/24/2022 has been entered.

Information Disclosure Statement
The information disclosure statement(s)(IDS) submitted on 6/24/2022, 7/7/2022, and 7/8/2022 have been considered by the examiner.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/
Examiner, Art Unit 2656 

/MICHELLE M KOETH/Primary Examiner, Art Unit 2656